PER CURIAM.
Lynn Weinberg appeals an order entered in the probate of her father’s estate disbursing $50,000 to her sister, Deborah Bort, pursuant to a settlement agreement. She also argues error in some of the other disbursements; however, she has failed to provide this court with a sufficient record in order for this court to determine that the trial court erred. Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla.1979) (without record adequate to demonstrate reversible error, appellate court cannot conclude that trial judge so misconceived the evidence or law as to require reversal); Fla. R.App. P. 9.200.
Further complicating our review is the fact that Weinberg’s brief contains no reference to the record. Finally, her complaints about errors in litigation in New Jersey are not within the jurisdiction of this court. For any and all of the above reasons, we affirm.
WARNER, KLEIN and HAZOURI, JJ., concur.